Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1, 4-12, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Potter US 5787402 “Method and System for Performing Automated Financial Transactions Involving Foreign Currencies” and Meltzer US 6125391 “Market Makers using documents for Commerce in Trading Partner Networks”. The closest NPL of record is Qin "Vocabulary Use in XML Standards in Financial Market Domain" Knowledge and Information Systems, 2004-05, Vol. 6 (3), p.269-289.	The references fail to teach or disclose, individually or in combination, at least “the electronic request for price quote is in a first eXentsible Markup Language (FinXML) format, verifying, by the first device, that the first trade is executable in accordance with a set of trade parameters, calculating, by the first device, at least one of trade spreads or trade margins to generate a first calculation, converting, by the first device, the second Java object that contains the price quote to generate a first electronic price quote message that conforms with the Fin XML format.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863. The examiner can normally be reached M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P SHARVIN/Primary Examiner, Art Unit 3692